Order entered November 8, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01025-CR
                                    No. 05-18-01026-CR
                                    No. 05-18-01027-CR

                        PHILLIP BRUCE CROCKETT, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
            Trial Court Cause Nos. F16-76525-U, F16-76526-U & F16-76527-U

                                          ORDER
       Before the Court is court reporter Sasha S. Brooks’s November 5, 2018 request for a

short extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed on or before November 14, 2018.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE